Citation Nr: 1541702	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  11-24 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for nonpsychotic organic brain syndrome.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse



ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active service from December 1975 to November 1976.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and July 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In connection with this appeal, the Veteran and spouse testified at a hearing before the undersigned Veterans Law Judge at the RO in May 2015.  A transcript of that hearing is of record. 


REMAND

The Board finds that additional development is required before the claims on appeal are decided.  

At the May 2015 Board hearing, the Veteran reported that his nonpsychotic organic brain syndrome had increased in severity since the last VA examination.  Specifically, the Veteran reported that he had been hearing voices, that he had significant issues with memory and concentration, that he had increased problems with rage and controlling his anger, and that he had exhibited inappropriate behavior on occasion.  The Veteran also reported that his medication dosages had been increased in the last year.  A review of the record shows that the Veteran was last provided a VA examination in April 2010.  

As the evidence of record shows that the Veteran's nonpsychotic organic brain syndrome may have increased in severity since his last VA examination, the Board finds that he should be scheduled for a VA examination to determine the current level of severity of all impairment resulting from his service-connected nonpsychotic organic brain syndrome.  

Additionally, current treatment records should be identified and obtained before a decision is made in this case.

With regard to the claim of entitlement to TDIU, the Board notes that the Veteran does not currently meet the schedular criteria for assignment of TDIU.  However, if the Veteran's pending claim for increase is granted, in whole or in part, that may change.  Therefore, the issue of entitlement to TDIU is inextricably intertwined with the Veteran's pending claim for increase.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records not already associated with the record.

2.  Then, schedule the Veteran for a VA examination to determine the current level of severity of all impairment resulting from his nonpsychotic organic brain syndrome.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  The examiner should provide all information required for rating purposes.  The examiner should provide an opinion as to the level of social and occupational impairment caused by the nonpsychotic organic brain syndrome.  If the Veteran is felt capable of work, the examiner should state what type of work and what accommodations would be necessary due to the service-connected nonpsychotic organic brain syndrome.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

